UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 05-1434



In Re:   SCAT, INCORPORATED,

                                                              Debtor.

- - - - - - - - - - - - - -

GARY IVAN TERRY,

                                       Party in Interest - Appellant,

           versus


SARAH F. SPARROW,

                                                  Trustee - Appellee.



                               No. 05-1435



In Re:   SCAT, INCORPORATED,

                                                              Debtor.
- - - - - - - - - - - - - -

GARY IVAN TERRY,

                                       Party in Interest - Appellant,

           versus


SARAH F. SPARROW,

                                                  Trustee - Appellee.
Appeals from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
District Judge. (CA-04-432-1; CA-04-742-1; BK-01-11367)


Submitted: March 30, 2006                      Decided: April 5, 2006


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gary Ivan Terry, Appellant Pro Se. Sarah Flintom Sparrow, Cynthia
Munk Swindlehurst, TUGGLE, DUGGINS & MESCHAN, PA, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

            Gary Ivan Terry seeks to appeal from the district court’s

orders dismissing his appeals from the bankruptcy court’s orders

approving the settlement of a claim of SCAT Inc.’s bankruptcy

estate, and denying his motion to vacate the conversion of SCAT,

Inc.’s   bankruptcy   case     from    Chapter   11    to   Chapter   7.    The

bankruptcy    court   denied    the    motions   and    the   district     court

dismissed the appeals because they were not filed by a licensed

attorney.    We have reviewed the records in these appeals and find

no reversible error.      Accordingly, we deny leave to proceed in

forma pauperis and dismiss the appeals for the reasons stated by

the district court. See Terry v. Sparrow, Nos. CA-04-432-1; CA-04-

742-1; BK-01-11367 (M.D.N.C. filed Mar. 30, 2005; entered Mar. 31,

2005 & Apr. 22, 2005).       Additionally, we deny Terry’s motions for

a rehearing of the denial of his motion to disqualify counsel for

the Appellee, for sanctions, for appointment of counsel, for review

under the Administrative Procedures Act of Appellee’s informal

brief, and to expedite oral argument.                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                      DISMISSED




                                      - 3 -